PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/217,544
Filing Date: December 12, 2018
Appellant(s): Derek Gatts et al.



__________________
Ariel Diamond
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 12/28/2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The examiner respectfully disagrees that the rejection should be reversed.  Only those actual arguments raised by Appellants are being treated in the Examiner’s Answer.  Any further arguments regarding other elements or limitations not specifically argued that the Appellant could have made are considered by the examiner as having been conceded by the Appellant for the basis of the decision of this appeal.  Accordingly, the examiner is not addressing any arguments that could have been made for further consideration by the panel.  Should the panel find that the examiner's position/arguments or any aspect of the rejection is not sufficiently clear or a particular issue is of need of further explanation, it is respectfully requested that the case be remanded to the examiner for further explanation prior to the rendering of a decision.1
As will be set forth in detail below, independent claims 1, 9, 13 and 19 and the claims dependent thereon are rendered obvious by the combination of Ahmed in view of DeLaCruz and Grady under 35 U.S.C. §103. Accordingly, the rejection of claims 1-20 under 35 U.S.C. §103 should not be reversed. 




A.	Independent Claims 1, 9, 13 and 19 are Rendered Obvious by the Combination of Ahmed, DeLaCruz, and Grady 
Claims 1, 9, 13, and 19 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2008/0151888 (hereinafter “Ahmed”), in view of U.S. Patent Publication No. 2009/0133073 (hereinafter “DeLaCruz”), and further in view of U.S. Patent Publication No. 2008/0155618 (hereinafter “Grady”).

1. 	Independent Claim 1 is Rendered Obvious by the Cited References. 
The Appellant argues that the cited references do not disclose or suggest “a method for facilitating selection of content for a television broadcast system,” and “receiving a first request in a broadcasting based format from a television broadcast system, wherein the first request is for content to be broadcast by the television broadcast system during a time window in which specific content is not scheduled to be broadcast.” The Examiner respectfully disagrees.
Ahmed discloses a method and a system for retrieving broadcast media content over a communication network; See at least the Abstract.
Ahmed is cited to disclose receiving a first request for content in a broadcasting based format from a television broadcast system. For Example, Ahmed discloses that a user may listen to FM radio on their device and they can order the songs by performing a user action like pressing a key on the device. The user action will generate a first and a second identifiers corresponding to the song and send them to a server. The server can provide the first and second identifiers to a broadcast service provider and request unique identifier corresponding to the broadcast media content. The server then use the received unique identifier to order/download the song by communicating with a third party content provider; see at least paragraph 0021. Thus, the server receives a request and then send a request to a broadcast service provider. The Examiner did not cite Ahmed to teach, among other limitations, wherein 
The Examiner cited DeLaCruz to teach sending content identifier to the television broadcast system for broadcasting selected content and cited Grady to disclose wherein the request is for content to be broadcast during a time window in which specific content is not scheduled to be broadcast.
DaLaCruz discloses system and methods that provide favorite channel designation portability from a variety of locations, devices and/or programming service providers; see at least the Abstract. Furthermore, DaLaCruz discloses sending content identifier to the television broadcast system for broadcasting selected content. For example, DaLaCruz discloses that STB may communicate with a headend, and in turn, the headend sends agents or bots searching for service providers available at an alternate region. The headend may contact the service provider’s URL using agents and acquires the channel line-up data comprising network ID and network channel assignment and forwards the data to the requesting STB; see at least paragraph 0045.
Grady discloses systems and methods for centralizing the scheduling of multiple tuners for recording content from various sources; see at least the Abstract. Furthermore, Grady discloses wherein the request is for content to be broadcast during a time window in which specific content is not scheduled to be broadcast. For example, Grady discloses that a user can use a GUI to make request to receive content or requests to schedule the recording of future content/event. Thus, the request of Grady is for content to be broadcast during a time window in which specific content is not scheduled to be broadcast. In other words, if the user request recording of program A on channel 100 and the program is scheduled to air in two days, at night from 9-10, nothing will be scheduled to broadcast at that time, on channel 100, except program A.
Overall, it appears that the Appellant is arguing the references individually. The Appellant is reminded that one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
The Appellant also argues that none of the cited references teach or suggest “sending the content identifier to the television broadcast system for broadcasting the selected content.” The Examiner respectfully disagrees.
DeLaCruz discloses that the user can navigate an EPG. When the user navigates an EPG, it is usually for requesting a program by its title. Furthermore, DeLaCruz discloses that when the EPG is brought into view, the user has a choice to request an alternate region EPG (with different content identifiers, i.e. different channels and programs). The STB then communicate with the headend and request channel line-up that is available at an alternate region (with different content identifiers, i.e. different channels and programs); see at least paragraphs 0006, 0042-0045 and Fig. 5.
Therefore, for at least the reasons discussed above, the combination of Ahmed, DeLaCruz, and Grady do teach and suggest every feature of independent claim 1. Accordingly, the Examiner respectfully requests that the rejection under 35 U.S.C. §103 should not be reversed. 

2. 	Independent Claim 9 is Rendered Obvious by the Cited References. 
Independent claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed, DeLaCruz, and Grady.
Claim 9 recites a non-transitory computer readable medium storing computer program instructions which, when executed on a processor, cause the processor to perform certain operations. These operations are similar to the method steps of independent claim 1. Therefore, Ahmed, DeLaCruz, and Grady do not fail to teach or suggest every feature of independent claim 9 for the same reasons as discussed above in connection with claim 1. Accordingly, the Examiner respectfully requests that the rejection under 35 U.S.C. §103 should not be reversed. 

3. 	Independent Claim 13 is Rendered Obvious by the Cited References. 
Independent claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed, DeLaCruz, and Grady.
Claim 13 recites an apparatus having a processor and a memory storing computer program instructions which, when executed on a processor, cause the processor to perform certain operations. These operations are similar to the method steps of independent claim 1. Therefore, Ahmed, DeLaCruz, and Grady fail to teach or suggest every feature of independent claim 13 for the same reasons as discussed above in connection with claim 1. Accordingly, the Examiner respectfully requests that the rejection under 35 U.S.C. §103 should not be reversed. 

4. 	Independent Claim 19 is Rendered Obvious by the Cited References. 
Independent claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed, DeLaCruz, and Grady.
Claim 19 recites a system for broadcasting content, including elements configured to perform functions similar to the method steps of independent claim 1. Therefore, Ahmed, DeLaCruz, and Grady fail to teach or suggest every feature of independent claim 19 for the same reasons as discussed above in connection with claim 1. Accordingly, the Examiner respectfully requests that the rejection under 35 U.S.C. §103 should not be reversed. 

B.	Dependent Claims 2-8, 10-12, 14-18 and 20 are Rendered Obvious by the Combination of Ahmed, DeLaCruz, and Grady 
Dependent claims 2-8, 10-12, 14-18, and 20 are not allowable due to their dependency on a rejected independent claim.

Claim 4 is rejected as unpatentable over Ahmed in view of DeLaCruz and Grady, and further in view of U.S. Patent Application No. 2016/0316066 (hereinafter “Charugundla”). 
The combination of Ahmed in view of DeLaCruz and Grady disclose the first request received from the television broadcast system; as discussed above. The Examiner cited Charugundla to disclose a request in response to a first marker in a transmission log indicating that a time window is opened. 
Charugundla discloses broadcasting system provides a telephone number as identity information during a registration process of a user equipment intended to be used as a user broadcasting equipment; see at least the Abstract. Furthermore, Charugundla discloses a request in response to a first marker in a transmission log indicating that a time window is opened. For example, Charugundla discloses a user sending a request to broadcast, where the request may occur outside of a pre-broadcast time window. Charugundla teaches that a wait message is sent to the user requiring that their request to broadcast be delayed by a pre-determined time period, or by an amount of time needed to fall within the pre-broadcast time window; see at least paragraphs 0067 and 0076.
Claim 12 recites a non-transitory computer readable medium storing computer program instructions which, when executed on a processor, cause the processor to perform operations similar to the method step of claim 4. Therefore, claim 12 is not allowable for the same reasons as discussed above in connection with claim 4. Accordingly, the Examiner respectfully requests that the rejection under 35 U.S.C. §103 should not be reversed. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YASSIN ALATA/Primary Examiner, Art Unit 2426                                                                                                                                                                                                                                                                                                                                                                                                        
Conferees:
/MICHAEL R TELAN/Primary Examiner, Art Unit 2426  

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        11 See 37 CFR 41.50(a)(1) and MPEP 1211